UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-1012



RANDOLPH J. BAYES,

                                              Plaintiff - Appellant,

          versus

CRANE CARRIER COMPANY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg. James C. Turk, District Judge.
(CA-91-33-L)


Submitted:   January 30, 1996             Decided:   February 9, 1996


Before WIDENER, WILKINS, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Randolph J. Bayes, Appellant Pro Se. Gregory Page Cochran, John
Ray Alford, Jr., CASKIE & FROST, P.C., Lynchburg, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Randolph Bayes brought a personal injury action against Crane

Carrier Company alleging breach of warranty and negligence in the

design and manufacture of a garbage truck on which he was injured.

After a two-day trial, the jury returned a verdict in favor of

Crane Carrier. Bayes appeals.
     We have reviewed the record and the proceedings in the dis-

trict court and have found no reversible error. Accordingly, we

affirm the district court's order entering judgment on the jury's

verdict. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2